NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                      MAY 31 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30170

                Plaintiff - Appellee,            D.C. No. 2:14-cr-00140-RMP

    v.
                                                 MEMORANDUM*
GABRIEL RAMOS LLAMAS,

                Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Eastern District of Washington
                  Rosanna Malouf Peterson, District Judge, Presiding

                              Submitted May 24, 2016**

Before:         REINHARDT, W. FLETCHER, and OWENS, Circuit Judges.

         Gabriel Ramos Llamas appeals from the district court’s judgment and

challenges the 48-month sentence imposed following his guilty-plea conviction for

conspiracy to distribute heroin, in violation of 21 U.S.C. §§ 841(a)(1) and 846.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Llamas contends that the district court procedurally erred by failing to

address his sentencing arguments and sufficiently explain the sentence. We

disagree. The record reflects that the district court considered Llamas’s

arguments and adequately explained its reasons for imposing the significantly

below-Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992 (9th

Cir. 2008) (en banc).

      Llamas next contends that the sentence is substantively unreasonable in light

of the mitigating factors and the alleged sentencing disparity between his sentence

and that of his co-defendant. The district court did not abuse its discretion. See

Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is substantively

reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of

the circumstances, including the nature of the offense. See Gall, 552 U.S. at 51;

United States v. Carter, 560 F.3d 1107, 1121 (9th Cir. 2009) (“[A] sentencing

disparity based on cooperation is not unreasonable.”). We reject Llamas’s

contention that the district court based his sentence on his race or national origin.

      AFFIRMED.




                                           2                                     15-30170